UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7597


MICHAEL W. MILLER,

                Petitioner – Appellant,

          v.

GENE JOHNSON,

                Respondent – Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Glen E. Conrad, Chief
District Judge. (7:10-cv-00430-gec-mfu)


Submitted:   April 13, 2011                 Decided:   April 18, 2011


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael W. Miller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael W. Miller seeks to appeal the district court’s

orders: (i) denying his pro se motions to the extent they sought

relief from any judgment, pursuant to Fed. R. Civ. P. 60(b); and

(ii) construing his motions as a successive 28 U.S.C. § 2254

(2006) petition and dismissing it as unauthorized.                      The district

court’s orders are not appealable unless a circuit justice or

judge     issues   a    certificate      of    appealability.             28     U.S.C.

§ 2253(c)(1) (2006); Reid v. Angelone, 369 F.3d 363, 369 (4th

Cir.    2004).     A    certificate     of    appealability       will    not     issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2006).             When the district court

denies relief on the merits, a prisoner satisfies this standard

by demonstrating that reasonable jurists would find that the

district    court’s     assessment      of    the    constitutional       claims     is

debatable    or    wrong.      Slack    v.    McDaniel,     529    U.S.    473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                    Slack, 529 U.S.

at   484-85.       We   have   independently         reviewed     the    record     and

conclude    that    Miller     has     not    made    the   requisite          showing.



                                         2
Accordingly, we deny a certificate of appealability and dismiss

the appeal.

            Additionally,          we    construe         Miller’s       notice      of    appeal

and    informal     brief     as    an     application         to       file    a    second     or

successive       § 2254     petition.               United     States          v.    Winestock,

340 F.3d     200,    208     (4th        Cir.       2003).         In    order       to    obtain

authorization to file a successive § 2254 petition, a prisoner

must     assert     claims       based     on        either:       (1) a       new    rule      of

constitutional law, previously unavailable, made retroactive by

the Supreme Court to cases on collateral review; or (2) newly

discovered        evidence,        not     previously          discoverable               by   due

diligence, that would be sufficient to establish by clear and

convincing       evidence     that,       but       for     constitutional           error,     no

reasonable factfinder would have found the petitioner guilty of

the offense.        28 U.S.C. § 2244(b)(2) (2006).                      Miller’s claims do

not    satisfy     either     of    these       criteria.           Therefore,            we   deny

authorization to file a successive § 2254 petition.

            We dispense with oral argument because the facts and

legal    contentions       are     adequately         presented         in     the    materials

before    the     court    and     argument         would    not    aid      the     decisional

process.

                                                                                      DISMISSED




                                                3